EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 8, 2007, by
and among Crimson Exploration Inc., a Delaware corporation (the “Company”) and
EXCO Resources, Inc., a Texas corporation (the “Initial_Holder”).

Section 1.     Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Agreement” shall have the meaning set forth in the preamble hereto.

“Common Equity Securities” shall mean all interests hereafter authorized of any
class or series of common equity interests of the Company, which interests have
the right (subject to the rights of any class or series of preferred interest or
other preferred equity interests of the Company) to participate in the
distribution of the assets and earnings of the Company without limit as to per
share (or other denomination) amount, including but not limited to, the Common
Stock.

“Common Stock” shall mean shares of common stock, $0.001 par value per share, of
the Company.

“Company” shall have the meaning set forth in the preamble hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“Holders” shall mean the Initial Holder and any other Person that acquires
Registrable Securities as a Permitted Transferee pursuant to Section 11(c)
hereof. Each Holder shall be reflected by name in Annex A hereto.

“Indemnified party” and “indemnifying party” shall have the respective meanings
set forth in Section 7(c) hereof.

“Initial Holder” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 7(a) hereof.

“Permitted Transferee” shall have the meaning set forth in Section 11(c) hereof.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

--------------------------------------------------------------------------------



“Piggyback Notice” shall have the meaning set forth in Section 2(a) hereof.

“Piggyback Registration” shall have the meaning as set forth in Section 2(a)
hereof.

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including, without limitation, post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Registrable Securities” shall mean (a) all interests or other denominations of
Common Equity Securities of the Company held by the Initial Holder on the date
hereof (including, without limitation, any Common Equity Securities issued or
distributed by way of dividend, split or other distribution in respect of such
securities or other denominations of Common Equity Securities) and, subject to
the next succeeding sentence and Section 11(c) hereof, any successor or assign
of such interests, and (b) the interests or other denominations of Common Equity
Securities acquired by the Initial Holder after the date hereof and, subject to
the next succeeding sentence and Section 11(c) hereof, any successor or assign
of such interests. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act, (ii)
they are sold pursuant to Rule 144 (or any similar provision then in force under
the Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144, (iii) they cease to be outstanding, (iv)
they have been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of the securities in
accordance with this Agreement, (v) they become eligible for resale pursuant to
Rule 144(k) (or any similar rule then in effect under the Securities Act) and
the Holder of such securities does not then beneficially own more than 2% of
such class of securities or (vi) they become eligible for resale pursuant to
Rule 144 (or any similar rule then in effect under the Securities Act) and the
Holder of such securities does not then beneficially own more than 1% of such
class of securities. No Registrable Securities may be registered under more than
one Registration Statement at any one time.

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including,
without limitation, the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

 

 

2

 

--------------------------------------------------------------------------------



“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Underwritten registration or underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

 

Section 2.

Piggyback Registration.

(a)          Right to Piggyback. If, on and after the date of this Agreement,
the Company proposes to file a registration statement under the Securities Act
with respect to an offering of Common Equity Securities, whether or not for the
Company’s own account (other than (i) a registration statement on Form S-4, Form
S-8 or any successor forms thereto or (ii) a registration statement filed solely
in connection with an exchange offer or any employee benefit or dividend
reinvestment plan), then, each such time, the Company shall give prompt written
notice of such proposed filing at least twenty (20) days before the anticipated
filing date (the “Piggyback Notice”) to all of the Holders of Registrable
Securities. The Piggyback Notice shall offer such Holders the opportunity to
include in such registration statement the number of Registrable Securities as
each such Holder may request (a “Piggyback Registration”). Subject to Section
2(b) hereof, the Company shall include in each such Piggyback Registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten (10) days after the Piggyback Notice
has been given to the applicable Holder. Each Holder agrees to keep the contents
of any non-public registration statement confidential until such registration
statement is filed. The Holders of Registrable Securities exercising their
rights under this Section 2(a) shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time prior to the
business day immediately preceding the effective date of such Piggyback
Registration. The Company shall not be required to maintain the effectiveness of
the Registration Statement for a Piggyback Registration beyond the earlier to
occur of (i) 180 days after the effective date thereof and (ii) consummation of
the distribution by the Holders of the Registrable Securities included in such
Registration Statement. If at any time after giving written notice of its
intentions to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of all
of such securities, the Company may, at its election, give written notice of
such determination to each Holder and, thereupon, (x) in the case of a
determination not to register, the Company shall be relieved of any obligation
to register any Registrable Securities in connection with such registration and
(y) in the case of a determination to delay such registration, the Company shall
be permitted to delay the registration of any Registrable Securities for the
same period as the delay in such other securities.

(b)          Priority on Piggyback Registrations. The Company shall use its
reasonable best efforts to cause the managing underwriter or underwriters of a
proposed

 

 

3

 

--------------------------------------------------------------------------------



underwritten offering to permit Holders of Registrable Securities requested to
be included in the registration for such offering to include all such
Registrable Securities on the same terms and conditions as any other equity
interests in the Company, if any, of the Company included therein.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering have informed the Company in writing (a “Cutback
Notice”) that in its or their view the total number or dollar amount of Common
Equity Securities that the Holders, the Company and any other Persons having
rights to participate in such registration, intend to include in such offering
is such as to adversely affect the success of such offering, then the number of
Common Equity Securities that in the opinion of such managing underwriter can be
sold without adversely affecting such offering shall be included in the
following order:

(i)           first, the Common Equity Securities for the account of the
Company;

(ii)          second, to any Person requesting registration of Common Equity
Securities pursuant to demand registration rights;

(iii)        third, to any Person exercising registration rights under the
Shareholders Rights Agreement of the Company, dated February 28, 2005, as
amended from time to time, pro rata among the holders of such securities on the
basis of the number of such securities owned by each such holder; and

(iv)         fourth, to any Holder exercising registration rights under this
Agreement and to any other Person having the right to include Common Equity
Securities in such Registration Statement, pro rata among the holders of such
securities on the basis of the number of such securities owned by each such
holder.

Notwithstanding anything herein to the contrary, in respect of any offering
under this Agreement (whether under Section 2 or otherwise) except to the extent
otherwise required by applicable law, no Holder or any of its affiliates (other
than the Company), officers, directors, managers, members, stockholders or
representatives shall be required directly or indirectly to make any
representations or warranties to the Company other than representations or
warranties regarding such Holder, its ownership of and title to the Registrable
Securities and its intended method of distribution. If requested by the Company,
each Holder agrees to enter into an underwriting agreement in customary form
with the underwriters; provided, that any liability of any such Holder or its
affiliates (other than the Company) to any underwriter or other Person under
such underwriting agreement shall be limited to liability arising from breach of
its representations and warranties and shall be limited to an amount equal to
the total price at which the securities sold by such Holder were offered to the
public (net of discounts and commissions paid by such Holder in connection with
such offering). Each selling Holder of Registrable Securities agrees to notify
the Company, and the managing underwriters, if any, promptly of the happening of
any event that makes any statement made in any Registration Statement, related
Prospectus, offering circular, or in any other document in reliance upon and in
material conformity with written information provided to the Company by such
Holder in connection with the preparation of any such document.

 

Section 3.

Demand Registration.

 

 

4

 

--------------------------------------------------------------------------------



(a)          At any time after the first anniversary of the date of this
Agreement but in no event later than the second anniversary of the date of this
Agreement, if (i) any Holder holds Registrable Securities that it desires to
sell and (ii) Rule 144 of the Securities Act (or any successor rule or
regulation to Rule 144) or another exemption from registration is not available
to enable such Holder of Registrable Securities to dispose of the number of
Registrable Securities it desires to sell at the time it desires to do so
without registration under the Securities Act, then upon the written request of
any such Holder, the Company shall file under the Securities Act as promptly as
practicable after receiving such request, and use its reasonable best efforts to
cause to become effective and remain effective until all Registrable Securities
covered by such registration statement have been sold, a registration statement
on Form S-3 (or other appropriate form on which the Company is able to file)
under the Securities Act registering the offering and sale of the number of
Registrable Securities specified by such Holder, including, if requested by such
Holder, as a “shelf” registration pursuant to Rule 415 under the Securities Act;
provided, however, that the Company shall not be required to effect more than
one registration pursuant to this Section 3. If the board of directors of the
Company or the appropriate committee thereof determines in its good faith
judgment that a postponement of the requested registration for up to three
months would be in the best interests of the Company due to a pending
transaction, investigation or other event, the filing of such registration
statement or the effectiveness thereof may be deferred for up to three months
(but not more than once in any twelve month period). If the Company shall so
postpone the filing of a Registration Statement pursuant to this Section 3, the
Holders who made the request for such registration shall have the right to
withdraw the request for registration by giving written notice to the Company
within 20 days of the anticipated termination date of the postponement period,
and in the event of such withdrawal, such request shall not be counted as a
registration pursuant to this Section 3. Notwithstanding anything in this
Agreement to the contrary, (i) the Company shall not be responsible for any
underwriter’s fees or expenses, including any fees and disbursements of
underwriter’s counsel, arising in connection with or otherwise relating to the
distribution of Registrable Securities pursuant to this Section 3 and (ii)
neither the Company nor any of its officers, directors, or employees shall be
obligated to assist in the marketing (including, without limitation,
participation in “road shows”) of Registrable Securities in connection with a
distribution of Registrable Securities pursuant to this Section 3.

Following receipt of the foregoing written request by such Holder, the Company
shall use its reasonable best efforts to file a Registration Statement as
promptly as practicable, but not later than 60 days after such written request,
and shall use its reasonable best efforts to cause such Registration Statement
to be declared effective under the Securities Act as promptly as practicable
after the filing thereof.

No registration shall be deemed to have occurred pursuant to this Section 3 if
the Registration Statement relating thereto (i) does not become effective, (ii)
is not maintained effective for the period required pursuant to this Section 3
or (iii) the offering of the Registrable Securities pursuant to such
Registration Statement is subject to a stop order, injunction or similar order
or requirement of the SEC during such period. In the case of each of the
immediately foregoing clauses (i), (ii) and (iii), the Holders shall be entitled
to an additional registration pursuant to this Section 3.

 

 

5

 

--------------------------------------------------------------------------------



The Company shall be required to maintain the effectiveness of the Registration
Statement (except in the case of a requested “shelf” registration) with respect
to any registration pursuant to this Section 3 for a period of at least 180 days
after the effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period any Holders of Registrable Securities refrain from selling any
securities included in such registration at the request of (x) an underwriter or
(y) the Company pursuant to the provisions of this Agreement. The Company shall
be required to maintain the effectiveness of a “shelf” Registration Statement
with respect to any Demand Registration at all times after the effective date
thereof until all Registrable Securities included in such Registration Statement
have actually been sold; provided, however, that any Holder owning Common Equity
Securities that have been included on a “shelf” Registration Statement may
request that such Common Equity Securities be removed from such Registration
Statement, in which event the Company shall promptly either withdraw such
Registration Statement if no securities remain registered thereunder or file a
post-effective amendment to such Registration Statement removing such Common
Equity Securities.

(b)          Priority on Registration. If any of the Registrable Securities
registered pursuant to a registration pursuant to this Section 3 are to be sold
in a firm commitment underwritten offering, and the managing underwriter or
underwriters advise the holders of such securities in writing that in its or
their view the total number or dollar amount of Registrable Securities proposed
to be sold in such offering is such as to adversely affect the success of such
offering (including, without limitation, securities proposed to be included by
other holders of securities entitled to include securities in such offering
pursuant to incidental or piggyback registration rights), then the number of
Registrable Securities that in the opinion of such managing underwriter can be
sold without adversely affecting such offering shall be included in the same
order as set forth in Section 2(b) in connection with a Piggyback Registration.

In connection with any Registration to which the provisions of this subsection
(b) apply, such registration shall not reduce the number of available
registrations under this Section 3 in the event that the Registration Statement
excludes more than 50% of the aggregate number of Registrable Securities
requested to be included by the Holders.

Section 4.           Restrictions on Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees, in connection with any
underwritten public offering in which the Holders are permitted to participate
hereunder, if requested (pursuant to a written notice) by the managing
underwriter or underwriters in an underwritten offering of any Common Equity
Securities, not to effect or agree to effect any sale or distribution of any
Common Equity Securities (except as part of such underwritten offering),
including a sale pursuant to Rule 144 during the period commencing on the date
of the request and continuing for not more than 180 days after the date of the
Prospectus (or Prospectus supplement if the offering is made pursuant to a
“shelf” registration) pursuant to which such public offering shall be made or
such shorter period as is required by the managing underwriter, provided,
however, that the Company and all officers and directors of the Company must be
subject to the same restrictions and that if any other holder of securities of
the Company is subject to a shorter period or receives more advantageous terms,
then the Holders of Registrable Securities shall be subject only to such shorter
period and also on such more advantageous terms, and provided further, that, if
a Holder

 

 

6

 

--------------------------------------------------------------------------------



had attempted to register Registrable Securities in connection with such
offering but was unable to do so because the managing underwriter or
underwriters gave a Cutback Notice pursuant to Section 2(b), such Holder shall
not be restricted from making non-public sales of Registrable Securities so long
as such sales otherwise comply with the requirements of applicable law.

Section 5.          Registration Procedures. If and whenever the Company is
required to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 2 and Section 3 hereof, subject to the
Company’s right to not register such securities or delay the registration of
such securities, the Company shall use its reasonable best efforts to effect
such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as is reasonably practicable:

(a)          Prepare and file with the SEC a Registration Statement or
Registration Statements on any form which shall be available for the sale of the
Registrable Securities by the Holders thereof or the Company in accordance with
the intended method or methods of distribution thereof and use its reasonable
best efforts to cause such Registration Statement to become effective and to
remain effective as provided herein; provided, however, that no later than 10
days before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including, without limitation, documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the Holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents shall be subject to the review and comments of such
Holders, counsel and managing underwriters.

(b)          Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act; provided,
however, that any Holder of Registrable Securities that has been included on a
“shelf” registration statement may request that such Holder’s Registrable
Securities be removed from such registration statement, in which event the
Company shall promptly either withdraw such registration statement or file a
post-effective amendment to such registration statement removing such
Registrable Securities.

(c)          Notify each selling Holder of Registrable Securities, its counsel
and the managing underwriters, if any, promptly, and (if requested by any such
Person) confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any notice from the SEC that there will be a review of a
Registration Statement and promptly provide such Holders, their counsel and the
managing underwriters, if any, with a copy of any SEC comments received by the
Company in

 

--------------------------------------------------------------------------------



 

7

connection therewith, (iii) of any request by the SEC or any other Federal or
state governmental authority for amendments or supplements to a Registration
Statement or related Prospectus or for additional information, (iv) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(v) if at any time the representations and warranties of the Company contained
in any agreement (including, without limitation, any underwriting agreement)
contemplated by Section 5(o) below cease to be true and correct, (vi) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vii) of the happening of any event that makes
any statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(d)          Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction.

(e)          In connection with a Piggyback Registration pursuant to Section 2,
if requested by the managing underwriters, if any, or any Holder of Registrable
Securities being sold in connection with an underwritten offering, promptly
include in a Prospectus supplement or post-effective amendment such information
as the managing underwriters, if any, and such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable after the Company has received such request.

(f)           Furnish or make available as promptly as practicable to each
selling Holder of Registrable Securities, its counsel and each managing
underwriter, if any, without charge, at least five conformed copies of the
Registration Statement, the Prospectus and Prospectus supplements, if
applicable, and each post-effective amendment thereto, including financial
statements (but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits, unless requested by such
Holder, counsel or underwriter).

(g)          Deliver to each selling Holder of Registrable Securities, its
counsel and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request in
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 5, hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders of

 

 

8

 

--------------------------------------------------------------------------------



Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto.

(h)          Prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with the selling Holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such Holders of
Registrable Securities to consummate the disposition of such Registrable
Securities in such jurisdiction; provided, however, that the Company will not be
required to (i) qualify generally to do business or as a broker or dealer in
securities in any jurisdiction where it is not then so qualified in any
jurisdiction where it is not then so qualified, (ii) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject, or (iii) subject itself to taxation in any such
jurisdiction.

(i)           Cooperate with the selling Holders of Registrable Securities and
the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from each Holder
of such Registrable Securities that the Registrable Securities represented by
the certificates so delivered by such Holder will be transferred in accordance
with the Registration Statement, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, or Holders may reasonably request at least five (5) business days prior to
any sale of Registrable Securities in a firm commitment public offering, but in
any other such sale, within ten (10) business days prior to having to issue the
securities.

(j)           Use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required solely as a consequence of the nature of such
selling Holder’s business, in which case the Company will cooperate in all
reasonable respects with the filing of such Registration Statement and the
granting of such approvals, as may be necessary to enable the seller or sellers
thereof or the underwriters, if any, to consummate the disposition of such
Registrable Securities.

(k)          Upon the occurrence of any event contemplated by Section 5(c)(vii)
above, prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

 

9

 

--------------------------------------------------------------------------------



(l)           Prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities.

(m)         Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.

(n)          Use its best efforts to cause the Registrable Securities included
in the Registration Statement listed on the principal national securities
exchange on which the Common Stock is then listed, or if the Common Stock is not
then listed on a national securities exchange, authorized for quotation on any
automated quotation system on which the Common Stock is then quoted.

(o)          In connection with a Piggyback Registration pursuant to Section 2,
enter into such agreements (including, without limitation, an underwriting
agreement in form, scope and substance as is customary in underwritten
offerings) and take all such other actions reasonably requested by the Holders
of a majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in underwritten offerings, and, if true, confirm the
same if and when requested, (ii) furnish to the selling Holders of such
Registrable Securities opinions of counsel and a negative assurance letter to
the Company and updates thereof (which counsel, opinions and letter (in form,
scope and substance, in the case of such opinions and such letter) shall be
reasonably satisfactory to the selling Holders of such Registrable Securities,
the managing underwriters, if any, and counsels to the selling Holders of the
Registrable Securities), addressed to each selling Holder of Registrable
Securities and each of the underwriters, if any, covering the matters
customarily covered in opinions and negative assurance letters requested in
underwritten offerings and such other matters as may be reasonably requested by
such Holders, counsel and underwriters, (iii) obtain “cold comfort” letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, which form and substance shall be acceptable to the
selling Holders of the Registrable Securities and (iv) deliver such documents
and certificates as may be reasonably requested by any Holder of Registrable
Securities being sold, such Holder’s counsel and the managing underwriters, if
any, to evidence the continued validity of the representations and warranties
made pursuant to Section 5(o)(i) above and to evidence compliance with the
conditions contained in the underwriting agreement or other agreement entered
into by the Company. The above shall be done at each

 

 

10

 

--------------------------------------------------------------------------------



closing under such underwriting or similar agreement, or as and to the extent
required thereunder. The Holders of a majority of Registrable Securities being
sold may, at their option, require that any or all of the representations and
warranties by, and the other agreements on the part of the Company to and for
the benefit of such underwriters, shall also be made to and for the benefit of
such Holders and that any or all of the conditions precedent to the obligations
of the underwriters under the underwriting agreement be conditions precedent to
the obligations of the Holders.

(p)          In connection with a Piggyback Registration pursuant to Section 2,
make available for inspection by the selling Holders of Registrable Securities,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any attorneys or accountants retained by such selling Holders or
underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such Holder, underwriter,
attorney or accountant in connection with such Registration Statement; provided,
however, that any information that is not publicly available at the time of
delivery of such information shall be kept confidential by such Persons (other
than disclosure by such Persons to such Persons’ respective affiliates who,
prior to any such disclosure, shall agree to keep such information confidential
subject to the exceptions set forth herein) unless (i) disclosure of such
information is required by court or administrative order or other legal process,
(ii) disclosure of such information is required by law, or (iii) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by such Person. In the case of a proposed
disclosure pursuant to clause (i) or (ii) above, such Person shall be required
to give the Company written notice of the proposed disclosure prior to such
disclosure and, if requested by the Company, assist the Company in seeking to
prevent or limit the proposed disclosure.

(q)          Comply with all applicable rules and regulations of the SEC and
make available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, or
any similar rule promulgated under the Securities Act, as soon as reasonably
practicable, but no later than 90 days after the end of any twelve (12) month
period (i) commencing at the end of any fiscal quarter in which Registrable
Securities are sold to underwriters in a firm commitment or best efforts
underwritten offering and (ii) if not sold to underwriters in such an offering,
commencing on the first day of the first fiscal quarter of the Company after the
effective date of a Registration Statement, which statements shall cover one of
said twelve (12) month periods.

(r)           In connection with a Piggyback Registration pursuant to Section 2,
cause officers of the Company, who are requested by the managing underwriter to
do so, to support the marketing of the Registrable Securities covered by the
Registration Statement (including, without limitation, participation in “road
shows”).

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing. If any selling

 

 

11

 

--------------------------------------------------------------------------------



Holder refuses to provide the Company with any information required pursuant to
the preceding sentence or if any such selling Holder otherwise breaches any of
its other obligations set forth herein, the Company may exclude such Holder's
Registrable Securities from the Registration Statement.

Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 5(c)(iii), Section 5(c)(iv), Section 5(c)(v), Section 5(c)(vi) or
Section 5(c)(vii) hereof, such Holder will forthwith discontinue disposition of
such Registrable Securities covered by such Registration Statement or Prospectus
until such Holder is advised in writing by the Company that the disposition may
be resumed and, if applicable, has received copies of the supplemented or
amended Prospectus contemplated by Section 5(k) hereof, together with any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus; provided, however, that the
Company shall extend the time periods under Section 2 and Section 3 with respect
to the length of time that the effectiveness of a Registration Statement must be
maintained by the amount of time the Holder is required to discontinue
disposition of such securities.

Section 6.          Registration Expenses. All reasonable fees and expenses
incident to the performance of or compliance with this Agreement by the Company
(including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the National Association of Securities Dealers, Inc. and the SEC, (B)
of compliance with securities or Blue Sky laws, including, without limitation,
subject to Section 3, any fees and disbursements of counsel for the underwriters
in connection with Blue Sky qualifications of the Registrable Securities
pursuant to Section 5(h) and (C) of listing and registration with a national
securities exchange or national market interdealer quotation system), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, or by the
Holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) expenses of the
Company incurred in connection with any road show, (vi) fees and disbursements
of all independent certified public accountants referred to in Section 5(o)(iii)
hereof (including, without limitation, the expenses of any “cold comfort”
letters required by this Agreement) and any other persons, including special
experts retained by the Company, and (vii) rating agency fees shall be borne by
the Company whether or not any Registration Statement is filed or becomes
effective. In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Company are then listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Company.

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder of Registrable Securities or by any underwriter
(except as set

 

 

12

 

--------------------------------------------------------------------------------



forth in the foregoing clause 6(i)(B), (ii) any underwriter’s fees (including
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals) relating to the distribution of
the Registrable Securities (other than with respect to Registrable Securities
sold by the Company) or (iii) any other expenses of the Holders of Registrable
Securities not specifically required to be paid by the Company pursuant to the
first paragraph of this Section 6.

 

Section 7.

Indemnification.

(a)          Indemnification by the Company. The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each Holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the
affiliates, officers, directors, partners, members, managers, stockholders,
accountants, attorneys, agents and employees of each of them, each Person who
controls each such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, accountants, attorneys, agents and employees of
each such controlling person (collectively, the “Holder Indemnified Persons”),
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys’
fees and any legal or other fees or expenses incurred by such party in
connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any Prospectus, offering
circular or other document (including, without limitation, any related
Registration Statement, “issuer free writing prospectus” (as defined in Rule 433
under the Securities Act), “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, notification or the like)
incident to any such registration, qualification, or compliance, (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or,
with respect to any Prospectus, necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or (iii)
any violation by the Company of the Securities Act or state securities or Blue
Sky laws or, in each case, any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification, or compliance, and will reimburse
each such Holder Indemnified Person for any legal and any other expenses
reasonably incurred in connection with investigating and defending or settling
any such claim, loss, damage, liability, or action, provided, however, that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or expense arises out of or is based on any untrue
statement or omission by such Holder or underwriter, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, Prospectus, offering circular,
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder or underwriter specifically for use in
connection with the preparation of such Registration Statement, Prospectus,
offering circular or other document. It is agreed that the indemnity agreement
contained in this Section 7(a) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld or delayed). Such indemnity obligation shall remain in full force and
effect regardless of any investigation made by or on

 

 

13

 

--------------------------------------------------------------------------------



behalf of the Holder Indemnified Persons and shall survive the transfer of
Registrable Securities by such Holder Indemnified Persons.

(b)          Indemnification by Holder of Registrable Securities. In connection
with any Registration Statement in which a Holder of Registrable Securities is
participating, such Holder of Registrable Securities shall furnish to the
Company in writing such information as the Company reasonably requests,
including all information required by applicable law, for use in connection with
any Registration Statement or Prospectus and agrees to indemnify and hold
harmless, to the fullest extent permitted by law, severally and not jointly, the
Company, its affiliates, and each of their respective directors, managers,
officers, accountants, attorneys, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, partners, members,
managers, stockholders, accountants, attorneys, agents or employees of such
controlling persons (collectively, the “Company Indemnified Persons”), from and
against any and all Losses arising out of or based upon (i) any untrue statement
of a material fact contained in any such Registration Statement, Prospectus,
offering circular or other document, or (ii) any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or, with respect to any Prospectus, necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and will reimburse each such Company Indemnified Person for any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement or
omission is made in such Registration Statement, Prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder specifically for use in connection with
the preparation of such Registration Statement, Prospectus, offering circular or
other document; provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such claims, losses,
damages, or liabilities (or actions in respect thereof) if such settlement is
effected without the consent of such Holder (which consent shall not be
unreasonably withheld or delayed); and provided further, however, that, except
to the extent that such liability is caused by such Holder’s willful or
intentional misconduct, the liability of each selling Holder of Registrable
Securities hereunder shall be limited to the net proceeds received by such
selling Holder from the sale of Registrable Securities covered by such
Registration Statement. Such indemnity obligation shall remain in full force and
effect regardless of any investigation made by or on behalf of the Company
Indemnified Persons and shall survive the transfer of Registrable Securities by
such Holder.

(c)          Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “indemnified party”), such indemnified party
shall give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any Proceeding with respect to which such indemnified
party seeks indemnification or contribution pursuant hereto; provided, however,
that the delay or failure to so notify the indemnifying party shall not relieve
the indemnifying party from any obligation or liability except to the extent
that the indemnifying party has been prejudiced by such delay or failure. The
indemnifying party shall have the right, exercisable by giving written notice to
an indemnified party promptly after the receipt of written notice from such
indemnified party of such Proceeding, to, unless in the indemnified party’s
reasonable judgment a conflict of interest between such indemnified and

 

 

14

 

--------------------------------------------------------------------------------



indemnifying parties may exist in respect of such Proceeding, assume, at the
indemnifying party’s expense, the defense of such Proceeding, with counsel
reasonably satisfactory to such indemnified party; provided, however, that an
indemnified party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless: (i)
the indemnifying party agrees to pay such fees and expenses, (ii) the
indemnifying party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such Proceeding or fails to employ
counsel reasonably satisfactory to such indemnified party (in which case the
indemnified party shall have the right to employ counsel and to assume the
defense of such Proceeding), (iii) the indemnified party shall have reasonably
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are additional to or conflict with those available
to the indemnifying party or (iv) the named parties to any such Proceeding
(including any impleaded parties) include both the indemnified party and the
indemnifying party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them;
provided further, however, that the indemnifying party shall not, in connection
with any one such claim or Proceeding or separate but substantially similar or
related Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld or
delayed). The indemnifying party shall not consent to entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release,
in form and substance reasonably satisfactory to the indemnified party, from all
liability in respect of such claim or litigation for which such indemnified
party would be entitled to indemnification hereunder.

(d)          Contribution. If the indemnification provided for in this Section 7
is unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), an

 

 

15

 

--------------------------------------------------------------------------------



indemnifying party that is a selling Holder of Registrable Securities shall not
be required to contribute any amount in excess of the amount by which the net
proceeds from the sale of the Registrable Securities sold by such indemnifying
party exceeds the amount of any damages that such indemnifying party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, except to the extent that such
damages are caused by such Holder’s willful or intentional misconduct. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The obligation of each selling
Holder of Registrable Securities to contribute pursuant to this Section 7(d) is
several, and not joint, in proportion to the net proceeds of the offering
received by such selling Holder in relation to the total net proceeds of the
offering received by all of the selling Holders.

Section 8.          Rule 144. The Company shall use its best efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner, and will take such further action as any Holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144. Upon the request of any Holder of Registrable Securities,
the Company shall deliver to such Holder a written statement as to whether it
has complied in all material respects with such requirements.

Section 9.          Underwritten Registrations. If any registration pursuant to
Section 3 hereof is an underwritten offering, the Holders requesting such
registration shall have the right to select the investment banker or investment
bankers and managers to administer the offering, which selection shall be
subject to the prior consent of the Company (which consent shall be not
unreasonably withheld, conditioned or delayed). The Company shall have the right
to select the investment banker or investment bankers and managers to administer
any Piggyback Registration.

Section 10.        Listing. If, from and after the date of this Agreement, the
Company causes any Common Stock to become listed or otherwise eligible for full
trading privileges on any national securities exchange or authorized for
quotation on any automated quotation system, then the Company shall (i) cause
all Registrable Securities to be listed or otherwise eligible for full trading
privileges on such national securities exchange or authorized for quotation on
such automated quotation system and (ii) use its best efforts to continue the
listing or trading privilege for such Registrable Securities on such national
securities exchange or quotation on such automated quotation system.

 

Section 11.

Miscellaneous.

(a)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given without the written consent of Holders of two-thirds of the Registrable
Securities; provided, however, that in no event shall the obligations of any
Holder of Registrable Securities be materially increased or the rights of any
Holder be adversely affected (without similarly adversely affecting the rights
of all Holders),

 

 

16

 

--------------------------------------------------------------------------------



except upon the written consent of such Holder; and provided, further, that the
Company shall update Annex A hereto to reflect Permitted Transferees who become
Holders after the date hereof and may do so without approval of the Holders.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Registrable Securities may be given by Holders of at
least two-thirds of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement.

(b)          Notices. All notices required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
and confirmed, or mailed by certified mail, return receipt requested, or
overnight delivery service with proof of receipt maintained, at the following
address (or any other address that any such party may designate by written
notice to the other parties):

(i)           if to the Company, to the address of its principal executive
offices; and with a copy (which shall not constitute notice) to:

Jerry DeVault

Gardere Wynne Sewell LLP

1000 Louisiana, Suite 3400

Houston, TX 77002-5011

(ii)          if to any Holder, at such Holder’s address as set forth in the
records of the Company.

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by certified mail, be deemed received upon the earlier of actual
receipt thereof or five business days after the date of deposit in the United
States mail.

(c)          Successors and Assigns; Holder Status. This Agreement shall inure
to the benefit of and be binding upon the successors and permitted assigns of
each Holder, including subsequent Holders of Registrable Securities acquired,
directly or indirectly, from a Holder (each, a “Permitted Transferee”);
provided, however, that no Holder shall transfer any of the Registrable
Securities and no Person shall become a Permitted Transferee unless and until
such Person shall have executed and delivered to the Company an Addendum
Agreement substantially in the form of Exhibit A hereto promptly following the
acquisition of such Registrable Securities, in which event such Permitted
Transferee shall be deemed a Holder for purposes of this Agreement and Annex A
shall be updated by the Company accordingly. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the parties hereto and their respective Permitted Transferees any legal or
equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained. The provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Registrable Securities and
to any and all securities of any successor or assign of the Company

 

--------------------------------------------------------------------------------



 

17

(whether by merger, consolidation, sale of assets or otherwise, including
securities issued by a parent company in connection with a triangular merger)
which may be issued in respect of a conversion of, in exchange for, or in
substitution of Registrable Securities, appropriately adjusted for any dividends
or splits of equity interests, reverse splits, combinations, reclassifications
and the like occurring after the date hereof.

(d)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(e)          Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

(f)           Governing Law. The provisions of this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware (without
giving effect to the choice of law principles thereof).

(g)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

(h)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Company with
respect to Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(i)           Securities Held by the Company or its Subsidiaries. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

(j)           Termination. This Agreement shall terminate on the date when no
Registrable Securities remain outstanding; provided, that Section 6 and Section
7 shall survive any termination hereof.

 

 

18

 

--------------------------------------------------------------------------------



(k)          Specific Performance. The parties hereto recognize and agree that
money damages may be insufficient to compensate a party for breaches by the
other party of the terms hereof and, consequently, that the equitable remedy of
specific performance of the terms hereof will be available in the event of any
such breach.

(l)           Consent to Jurisdiction. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of Texas and the
federal courts of the United States of America located in Texas, and appropriate
appellate courts therefrom, over any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby, and each party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. This consent to jurisdiction is being given solely
for purposes of this Agreement and is not intended to, and shall not, confer
consent to jurisdiction with respect to any other dispute in which a party to
this Agreement may become involved.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 11.

 

[Signature Page Follows]

 

 

19

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

 

CRIMSON EXPLORATION INC.

 

 

 

By:

/s/ Tracy Price

 

Name:

Tracy Price

 

Title:

Senior Vice President of Land and

 

Business Development

 

 

 

 

INITIAL HOLDER:

 

 

EXCO RESOURCES, INC.

 

 

 

By:

/s/ R. L. Hodges

 

Name:

R. L. Hodges

 

Title:

Vice President - Land

 

SIGNATURE PAGE

REGISTRATION RIGHTS AGREEMENT

CRIMSON EXPLORATION INC.

 

--------------------------------------------------------------------------------



Annex A

HOLDERS

Name and Address of Holders:

Shares of Common Equity Securities Held by Holders:

EXCO Resources, Inc.

12377 Merit Drive

Suite 1700, LB 82

Dallas, TX 75251

750,000

 

 

Annex A - 1

 

--------------------------------------------------------------------------------



EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this ___ day of ______________, 20___, by and
between ________________________________ (the “New Holder”) and [__________]
(the “Company”), pursuant to a Registration Rights Agreement dated as of
[___________], 2007 (the “Agreement”), among the Company and the Holders.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement;

WHEREAS, the New Holder has acquired Registrable Securities directly or
indirectly from a Holder; and

WHEREAS, the Company and the Holders have required in the Agreement that all
persons desiring registration rights must enter into an Addendum Agreement
binding the New Holder to the Agreement to the same extent as if it were an
original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Holder acknowledges that it has received and read the Agreement and that the New
Holder shall be bound by, and shall have the benefit of, all of the terms and
conditions set out in the Agreement to the same extent as if it were a Holder
originally party to the Agreement. The New Holder represents and warrants to the
Company that:

(a)          The New Holder is acquiring the Registrable Securities for its own
account, and not with a view toward or for sale, nor with any present intention
of making a distribution thereof within the meaning of the Securities Act and
applicable state securities laws, without prejudice, however, to the New
Holder’s right to sell or otherwise dispose of all or any part of the Purchased
Shares under a registration statement under the Securities Act and applicable
state securities laws, whether pursuant to the Registration Rights Agreement or
otherwise, or under an exemption from such registration available thereunder
(including, if available, Rule 144 promulgated under the Securities Act).

(b)          The New Holder is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act.

(c)          The New Holder understands that the Registrable Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws and
that the Company is relying upon the truth and accuracy of, and the New Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the New Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the New Holder to acquire
the Registrable Securities. The New Holder

 

 

Exhibit A - 1

 

--------------------------------------------------------------------------------



understands that the Registrable Securities are “restricted securities” under
the federal securities laws inasmuch as they are being acquired from a Holder in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may not be transferred without
registration under the Securities Act or pursuant to an exemption therefrom.

Terms used herein but not otherwise defined herein shall have the meanings set
forth in the Agreement.

 

 

 

New Holder

 

 

Address:

 

 

 

 

Exhibit A - 2

 

--------------------------------------------------------------------------------



AGREED TO on behalf of the Company pursuant to Section 11(c) of the Agreement.

 

 

CRIMSON EXPLORATION INC.

 

 

 

By:

 

Name:

 

Title:

 

 

 

Exhibit A - 3

 

 